Clark, J.
Upon a former appeal in this case, from a judgment of conviction, the judgment was reversed because the indictment alleged that the name of the owner of the stolen animal was unknown to the grand jury, and it appeared from the evidence on the trial that the name was known, or could have been ascertained by proper inquiry from the witnesses who testified before them. Jorasco v. The State, 6 Texas Ct. App. 238. Upon another trial it appears that this objection was obviated, but in the process of guarding against its recurrence an error equally as fatal to the conviction was allowed to creep into the record.
There is no evidence in this record that the animal was a stolen animal as alleged, or that it belonged to the party for whom it was delivered to Jackman. The statement of the witnesses Nance and Dimmick, that Blocker returned the horse to the former, and that Jackman claimed the horse as the property of Story, and that upon the strength of his statement the horse was delivered up by Nance, by no means establishes by the necessary legal evidence that Story owned the horse, or that such a horse had ever been stolen from him. Such statements may be true, and citizens may usually and properly deal with each other on the faith of representations to each other, in the manner detailed. But to deprive a citizen of his liberty, the law demands that his conviction shall be based upon legal evidence of such force and character as to satisfy the minds of his triers beyond a reasonable doubt; and without this amount of legal evidence, his condemnation shall not stand. The avoidance of the officers by appellant is merely a suspicious circumstance, by no means indicative of guilt beyond a reasonable doubt, and might be attributable to some motive other than a conscious guilt of the present offence and a desire to avoid arrest therefor. He may have stolen another horse, or have done some other lawless act for which he sought to evade O arrest and trial.
*542The appellant may be guilty and ought to be punished. If so, there is an easy and efficacious mode by which he may be prosecuted and convicted without the necessity of straining the law or the evidence, and this mode ought to have been pursued. We do not feel called upon to take any new departure in the law of theft, and to hold the conviction valid in this case merely because the appellant has been in jail at public expense for a year or more. The rules of law are inflexible, and apply alike to the guilty and the innocent; and no person can be deprived of his liberty except by due course of the law of the land.
The judgment is reversed and the cause remanded.

Reversed and remanded.